a




I

                   IN TFm LINITED STATES DISTRICT COURT   irf,{$E&
                                                            -..I-V{{',F,
               FOR TI{E WESTERN DISTRICT OF NORTH CAROLINA               ilC
                                  ASI{EVILLEDIVISION                               NOV 18?iUIg


                                 DOCKET NO. 1:19-CR-52                       "&?,?-yfi.{,Sf8fL
    L]NITED STATES OF AMERICA
                                                     CONSENT ORDER AND
    V.                                             JUDGMENT OF FORFEITURE

    WHITNEY JEAN HOLLIFIELD


           WHEREAS, the defendant, WHITNEY JEAN HOLLIFIELD, has entered
    into a plea agreement (incorporated by reference herein) with the United States and
    has voluntarily pleaded guilty pursuant to Fed. R. Crim. P. 1 I to one or more criminal
    offenses under which forfeiture may be ordered;

           WHEREAS, the defendant and the United States stipulate and agree that the
    property described below constitutes property derived from or traceable to proceeds
    of the defendant's offense(s) herein; property involved in the offenses, or any
    property traceable to such property; andlor property used in any manner to facilitate
    the commission of such offense(s); or substitute property as defined by 2l U.S.C. $
    853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
    to 18 U.S.C. S 924(d) and 28 U.S.C. S 2461(c), provided, however, that such
    forfeiture is subject to any and all third party claims and interests, pending final
    adjudication herein; the defendant waives her interest, if any, in the property and
    agrees to the forfeiture of such interest;

           WHEREAS, the defendant herein waives the requirements of Fed. R. Crim.
    P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
    of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
    against defendant;

           WHEREAS, pursuant to Fed. R. Crim. P.32.2(b)(1) & (")(2),the Courr finds
    that there is the requisite nexus between the property and the offense(s) to which the
    defendant has pleaded guilty;
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding concerning any
of the property described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding conceming any of the property described
below has previously been stayed, the defendant hereby consents to a lifting of the
stay and consents to forfeiture;

       WHEREAS, the undersigned United States Magistrate Judge is authorizedto
enter this Order by the previous Order of this Court No. 3:05MC302-C (September
8,2005);

     NOW, TFffiREFORE, IT IS HEREBY ORDERED THAT the following
property is forfeited to the United States:

           o   One Hi-Point (Haskell) JHP, .45 caliber pistol, bearing serial
               number X4285451;
           o   One J.C. Higgins (High Standard) 90, .22 caliber revolver, bearing
               serial number 1227127; and
           .   Approximately sixty-nine (69) rounds of assorted ammunition.

      The United States Marshal and/or other property custodian for           the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

      If and to the extent required by Fed. R. Crim. P.32.2(b)(6),21 U'S.C. $
853(n), andlor other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

      As to any firearms andlor ammunition listed above andlor in the charging
instrument, defendant consents to disposal by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion, deem to be
legally sufficient, and waives any and all right to further notice of such process or
such destruction.

      Any person, other than the defendant, asserting any legal interest in the
property ndy,within thirty days of the publication of notice or the receipt of notice,
    whichever is earlier, petition the court for a hearing to adjudicate the validity ofthe
    alleged interest.

         Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this Order of Forfeiture,
   the United States Attorney's Office is authorized to conduct any discovery needed
   to identifu, locate or dispose of the property, including depositions, interrogatories,
   requests for production of documents and to issue subpoenas, pursuant to Fed. R.
   Civ. P. 45.

          Following the Court's disposition of all timely petitions filed, a final order of
   forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2).If no third
   party files a timely petition, this order shall become the final order and judgment of
   forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), and the United States shall
   have clear title to the property and shall dispose of the property according to law.
   Pursuant to Fed. R. Crim. P.32.2(b)(4)(A), the defendant consents that this order
   shall be final as to defendant upon filing.




(ott-lONar
   Assistant United States Attorney


   WHITNEY/JEAN        HOLTL IF   IELD




   Attomey for Defendant
                                               signed:   ilur-k.      /8.-,20o


                                               W. CARLETON ME
                                               United States             Judge
                                               Westem District of         Carolina


                                              3
